Exhibit 10.1

ContraFect Corporation

28 Wells Avenue, Third Floor

Yonkers, New York 10701

July 21, 2016

Steven C. Gilman, Ph.D.

Dear Dr. Gilman:

This letter sets forth the mutual agreement between you and ContraFect
Corporation (the “Company”) regarding your service as the President and Chief
Executive Officer (“CEO”) of the Company.

1. Employment. You will serve as President and CEO of the Company pursuant to
the terms of the letter agreement dated March 21, 2016 between you and the
Company (the “March 21 Agreement”) until the March 21 Agreement expires on
September 21, 2016 (the “Effective Date”). As of the Effective Date, and
provided you continue providing services under the March 21 Agreement until the
Effective Date, you will continue serving as the President and CEO of the
Company pursuant to the terms of this letter agreement during the period
commencing on the Effective Date and ending on July 1, 2018, unless earlier
terminated as provided below (the “Term”). During the Term, you will have such
customary responsibilities, duties and authority as are normally associated with
the positions of President and CEO or as are assigned to you by the Board and
will serve as Chairman of the Board, without additional compensation for such
service, during any period you have been elected to serve as a Board member by
the Company’s stockholders, except as otherwise provided below. Upon any
expiration of the term of your service as a member of the Board that occurs
during the Term, the Company will nominate you for reelection to the Board by
the Company’s stockholders. During the Term, you will be expected to devote
substantially all of your working time and efforts to the business and affairs
of the Company, provided that you will be permitted to engage in outside
business activities (including serving on outside boards or committees) to the
extent such activities do not materially interfere with the performance of your
duties and responsibilities under this Agreement or violate the terms of
Section 5 hereof.

2. Compensation and Benefits.

(a) Base Salary; Work Location. During the Term, you will receive a base salary
at the rate of $525,000 per annum (“Base Salary”), paid in accordance with
Company’s ordinary payroll practices. Your normal place of work will be in the
Company’s Cambridge, Massachusetts office.

(b) Annual Bonus. You will be eligible during the Term to receive an annual
bonus based upon performance relative to performance objectives established by
the Board. The target amount of your annual bonus will be 75% of your Base
Salary, and you will have the opportunity to earn an annual bonus of up to 125%
of your Base Salary for exceeding targeted performance. The actual amount of any
annual bonus paid will be determined by the Board in its discretion. No annual
bonus will be payable unless you are an employee of the Company on the date that
the bonus is paid.



--------------------------------------------------------------------------------

(c) Benefits. As a Company employee, you will also be eligible to participate in
all of the employee benefit plans and programs that the Company generally makes
available to its regular full-time employees, including equity incentive, paid
time off, vacation and/or paid sick leave programs, in accordance with the terms
of such benefit plans and programs and applicable law. In addition, for the
period beginning on the Effective Date and ending on December 31, 2018, you,
your spouse and dependents (each as defined under the applicable program) will
be offered medical, dental and vision insurance coverage at substantially the
same benefit levels as provided from time to time to active executive officers
of the Company, and the Company will pay on your behalf the full premiums for
such coverage you elect to receive. To the extent the Company determines is
reasonably necessary to satisfy Section 105(h) of the Internal Revenue Code of
1986, as amended (the “Code”), or avoid the imposition of an excise tax on the
Company, the Company will be permitted to alter the manner in which such medical
and dental benefits are provided in any manner that does not increase the
after-tax cost to you of such benefits.

(d) Vacation. During the Term, you will be entitled to receive not less than
eight (8) weeks of paid personal leave per year (prorated for any partial year
of service), which shall be accrued and taken in accordance with the Company’s
vacation policy. You acknowledge and agree that, to the maximum extent permitted
by applicable law, any such paid personal leave that is accrued and unused as of
your termination of employment shall be forfeited and shall not be paid to you.

(e) Travel; Business Expenses. It is understood that your duties as President
and CEO may from time to time require normal business travel; however, the
Company will not require you to travel to the Company’s facilities in Yonkers,
New York more than twice per calendar month (or portion thereof) during the
Term. During the Term, the Company shall reimburse you for all reasonable travel
and other business expenses (including, without limitation, the cost of business
class or first class airfare) incurred by you in the performance of your duties
to the Company in accordance with the Company’s expense reimbursement policies.

(f) Retention Award. For the avoidance of doubt, nothing in this letter
agreement shall affect your right to receive the retention award of $131,250
described in the March 21 Agreement, subject to and in accordance with the terms
of that agreement.

3. Termination of Employment. If your employment is terminated during the Term
by the Company without Cause (as defined below) or due to your resignation for
Good Reason (as defined below), in either case subject to your executing and
delivering to the Company within 21 days following your termination of
employment a general release of claims in a customary form reasonably acceptable
to the Company (the “Release”) and the Release becoming effective and
irrevocable, you shall be entitled to the following payments and benefits:

(a) An amount in cash equal to $300,000 (the “Cash Payment”), payable in a lump
sum on the Company’s first ordinary payroll payday that occurs at least 30 days
after the effective date of your employment termination, provided that if your
employment termination occurs on or within 12 months following the occurrence of
a Change in Control (as defined below), the Cash Payment will be equal to 150%
of the Base Salary (determined before any reduction that would provide a basis
for your termination for Good Reason); and

 

2



--------------------------------------------------------------------------------

(b) all unvested Company stock options held by you as of your employment
termination date that vest based solely on your continued employment or service
to the Company will immediately become vested as of your employment termination
date (with any such stock options that vest based upon the attainment of
performance goals or conditions being governed by the terms of the applicable
awards).

In addition, upon termination of your employment for any reason, you (or your
estate in the event of a termination due to your death) will be entitled to
receive the sum of: (i) the portion of your Base Salary earned through the date
of your employment termination but not yet paid, (ii) any expenses owed to you
under the Company’s policies, (iii) any vested benefits accrued under any
employee benefit plans, programs or arrangements of the Company, which shall be
payable in accordance with the terms and conditions of such employee benefit
plans, programs or arrangements, and (iv) any vested Company stock options held
by you as of your employment termination date (for the avoidance of doubt,
determined after giving effect to any vesting that occurs in connection with
your employment termination) will, notwithstanding any contrary terms thereof,
remain exercisable until the earlier of (a) the final expiration date of the
option and (b) the date that is two years after the date of your employment
termination date (subject to earlier termination in connection with a corporate
transaction or event as provided in the applicable awards). Except as otherwise
expressly required by law or as specifically provided in this letter agreement,
all of your rights to salary, severance, benefits, bonuses and other
compensatory amounts hereunder (if any) shall cease upon the termination of your
employment.

Upon termination of your employment for any reason, unless otherwise specified
in a written agreement between you and the Company, you will be deemed to have
resigned from all offices, directorships and other positions then held with the
Company or its affiliates, if any, and shall take all actions reasonably
requested by the Company to effectuate the foregoing.

4. Definitions. For purposes of this letter agreement, the following capitalized
terms shall have the following meanings:

(a) “Cause” means (i) your conviction of, or plea of no contest to, any felony
or a crime involving moral turpitude; (ii) your repeated failure or refusal to
follow, in any material respect, the instructions of the Board or the bylaws,
policies, standards or regulations of or applicable to the Company that have
been provided to you in writing, which from time to time may be established or
changed; (iii) your continued failure or refusal to faithfully and diligently
perform, in any material respect, the usual and customary duties of your
employment hereunder; or (iv) your fraudulent conduct or your willful disregard
of the lawful instructions of the Board, which in the case of your willful
disregard is not cured within 30 days after being given written notice of the
facts. No termination for Cause may occur unless the Company delivers a written
notice to you setting forth the conduct allegedly constituting Cause within 30
days of the Company’s knowledge of the initial existence of the condition of the
event(s) or circumstance(s) constituting Cause and specifying the particulars
thereof in reasonable detail, and you have been provided an opportunity to be
heard in person by the Board.

(b) “Change in Control” has the meaning given to such term in the Plan, as in
effect on the date hereof.

 

3



--------------------------------------------------------------------------------

(c) “Good Reason” means (i) a diminution in your title as President and CEO or
requiring you to perform on a regular basis duties materially inconsistent with
your position as President and CEO; (ii) a reduction in your Base Salary;
(iii) any material breach by the Company or any of its successors and assigns of
this letter agreement that is not cured within 30 days after you provide the
Company with written notice of the facts comprising the alleged material breach;
(iv) the failure of the Company’s successors and/or assigns to assume the
obligations of the Company under this letter agreement, either by written
agreement or by operation of law; or (v) the relocation of your principal place
of employment to a location that is more than 50 miles from your place of
employment as of the Effective Date. You must provide written notice (“Notice of
Good Reason”) to the Company of the existence of a condition described in
subsections (i) through (v) above within 30 days of your knowledge of the
initial existence of the condition or such right is waived. The Notice of Good
Reason must fully set forth the facts comprising the event(s) or circumstance(s)
giving rise to Good Reason. The Company will have a period of 30 days during
which it may remedy the condition so that it shall not constitute Good Reason or
inform you that is does not believe Good Reason exists. If you believe that the
condition has not been cured, or that Good Reason exists notwithstanding the
Company’s belief that it does not, then you shall either abandon the contention
that Good Reason exists or terminate employment within 30 days. If you continue
to work beyond the 30th day without resigning, you shall be deemed to have
waived Good Reason for the event(s) or circumstance(s) set forth in the Notice
of Good Reason.

(d) “Plan” means the Company’s 2014 Omnibus Incentive Plan.

5. Restrictive Covenants. As a condition to the effectiveness of this Agreement,
you will be required to sign and comply with the Company’s standard agreement
governing the unauthorized use or disclosure of Company proprietary information,
a copy of which is enclosed, unless you previously executed such agreement in
connection with your service under the May 21 Agreement (in which case you
hereby affirm your obligations thereunder). During the period of your employment
with the Company and thereafter through December 31, 2018 (the “Restricted
Period”), you agree not to, without the Company’s prior written consent, on your
own behalf, or as an owner, manager, equity holder, consultant, director,
officer, employee or other service provider of any business or entity (except as
a passive holder of not more than three (3%) percent of the stock of a publicly
held company) participate in any capacity in any business activity that is in
competition with any of the products or services being developed, marketed,
distributed, planned, sold or otherwise provided by the Company or its
subsidiaries during the term of your employment with the Company. In addition,
during the Restricted Period, you agree not to solicit, induce or encourage any
employee of the Company to terminate his or her employment with the Company. You
acknowledge and agree that your violation of the provisions of this Section 5
would cause irreparable harm to the Company not adequately compensable by money
damages alone and agree that, in addition to all other remedies available to the
Company at law, in equity or otherwise, the Company will be entitled to
injunctive relief to prevent an actual or threatened breach hereof, without
showing or proving any actual damage to the Company or posting any bond in
connection therewith. If any provision of this Section 5 is determined to be
unenforceable by any court of competent jurisdiction by reason of its extending
for too great a period of time or over too large a geographic area or over too
great a range of activities, it will be interpreted to extend only over the
maximum period of time, geographic area or range of activities as to which it
may be enforced.

 

4



--------------------------------------------------------------------------------

6. Section 409A.

(a) The intent of the parties to this letter agreement is that the payments and
benefits under this letter agreement comply with or be exempt from Section 409A
of the Code (“Section 409A”) and, to the maximum extent permitted, this letter
agreement shall be interpreted accordingly.

(b) Notwithstanding anything in this letter agreement to the contrary, any
compensation or benefit payable under this letter agreement upon your
termination of employment shall be payable only upon your “separation from
service” with the Company within the meaning of Section 409A (a “Separation from
Service”) and, except as provided below, any such compensation or benefit shall
not be paid, or, in the case of installments, shall not commence payment, until
the 30th day following your Separation from Service (the “First Payment Date”).
Any payments that would have been made to you during the 30 day period
immediately following your Separation from Service but for the preceding
sentence will be paid to you on the Company’s first ordinary payroll payday that
follows the First Payment Date and the remaining payments will be made as
provided in this letter agreement.

(c) Notwithstanding anything in this letter agreement to the contrary, if you
are deemed by the Company at the time of your Separation from Service to be a
“specified employee” for purposes of Section 409A, to the extent delayed
commencement of any portion of the benefits to which you are entitled under this
letter agreement is required in order to avoid a prohibited distribution under
Section 409A, such portion of your benefits will not be provided to you prior to
the earlier of (i) the expiration of the six-month period measured from the date
of your Separation from Service or (ii) the date of your death. On the first
business day following the expiration of the applicable Section 409A period, all
payments deferred pursuant to the preceding sentence will be paid in a lump sum
to you (or your estate), and any remaining payments due to you under this letter
agreement will be paid as otherwise provided herein.

(d) To the extent that any reimbursements under this letter agreement are
subject to Section 409A, any such reimbursements payable to you will be paid no
later than December 31 of the year following the year in which the expense was
incurred and provided that you submit your reimbursement request promptly
following the date the expense is incurred. The amount of expenses reimbursed in
one year will not affect the amount eligible for reimbursement in any subsequent
year, other than medical expenses referred to in Section 105(b) of the Code, and
your right to reimbursement under this letter agreement will not be subject to
liquidation or exchange for another benefit.

(e) Your right to receive any installment payments under this letter agreement
will be treated as a right to receive a series of separate payments and,
accordingly, each such installment payment will at all times be considered a
separate and distinct payment as permitted under Section 409A. Except as
otherwise permitted under Section 409A, no payment hereunder will be accelerated
or deferred unless such acceleration or deferral would not result in additional
tax or interest pursuant to Section 409A.

7. Miscellaneous. All payments hereunder will be subject to any tax withholding
required by law. This letter agreement constitutes the complete agreement
between you and the Company

 

5



--------------------------------------------------------------------------------

with respect to the subject matter hereof, and supersedes any prior
understandings or agreements with respect thereto. This letter agreement may not
be amended, modified or terminated except by an instrument in writing, signed by
you and an authorized officer of the Company. Any waiver of any compliance with
any provision of this letter agreement shall not operate as a waiver of, or
estoppel with respect to, any other or subsequent non-compliance. This letter
agreement will be interpreted and construed in accordance with the laws of the
Commonwealth of Massachusetts, without regard to any conflicts of laws
principles that would result in the application of the laws of another state,
and may be executed in counterparts, each of which shall deemed an original and
all of which together will constitute one and the same instrument.

Please indicate your acceptance of and agreement to the foregoing terms by
returning a countersigned copy of this letter to me. We look forward to your
continued contributions to the success of the Company.

 

Sincerely, ContraFect Corporation By:  

/s/ Michael J. Otto, Ph.D.

Name: Michael J. Otto, Ph.D. Title:   Chairman of the Compensation Committee of
the Board of Directors

 

Accepted and agreed:

/s/ Steven C. Gilman, Ph.D.

Steven C. Gilman, Ph.D.

 

6